DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/23/21.
Applicant’s election without traverse of Group I (claims 1-14) in the reply filed on 2/23/21 is acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-14 are directed to a method (i.e., a process). Accordingly, claims 1-14 are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.
Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:
1.  A method of initiating and/or routing communications within a system comprised of a plurality of disparate sub-systems, the method comprising: collecting information from one or more sub-systems regarding participants in the system; receiving a communication initiated by one of the sub-systems; identifying an event within the received communication; initiating a workflow plan based on the identified event, wherein the workflow plan utilizes collected information to generate workflow-driven communications to one or more participants; and delivering the workflow-driven communications to the one or more participants.
The Examiner submits that the foregoing underlined limitations constitute “a mental process” because steps such as collecting information, receiving a communication, identifying an event, and initiating a workflow plan can, at the currently claimed high level of generality, be practically performed in the human mind or with pen and paper.  The Examiner submits that the foregoing underlined limitations also constitute “certain methods of organizing human activity” because interacting with sub-systems/participants and delivering the workflow-driven communications to the one or more participants relates to managing relations/interactions between persons.  Accordingly, the claim recites at least one abstract idea.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely 
The limitations of claim 1, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind and managing relations/interactions between persons but for the recitation of generic computer components. That is, other than reciting sub-systems to perform limitations, nothing in the claim elements precludes the steps from practically being performed in the mind or managing relations/interactions between persons. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or managing relations/interactions between persons but for the recitation of generic computer components, then it falls within the “Mental Processes” and “certain methods of organizing human activity” groupings of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the sub-systems are recited at a high-level of generality (i.e., as generic computer component performing generic computer function of communicating information) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a 
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). Their collective functions merely provide conventional computer implementation. 
Claims 2-14 are ultimately dependent from Claim(s) 1 and include all the limitations of Claim(s) 1. Therefore, claim(s) 2-14 recite the same abstract ideas. Claims 2-14 describe further limitations regarding utilizing work schedules to determine that participant should communication, collecting information regarding location, utilizing the location to determine that participant should communication, utilizing status level to determine that participant should communication, collecting and utilizing preferred method of communication, receiving a communication, monitoring responses, initiating messages, and comparing information. These are all just further describing the abstract ideas recited in 1, without adding significantly more.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite the limitation "the sub-systems" in line 5 of claim 1 and line 2 of claim 11.  There is insufficient antecedent basis for this limitation in the claims.
Claims 9 and 10 recite the limitation "the plurality of participants" in line 3.  There is insufficient antecedent basis for this limitation in the claims.
Claim 14 recites the limitation "wherein global positioning system (GPS) information received from devices associated with one or more participants…. " in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-8, 12, and 13 incorporate the deficiencies of claim 1, through dependency, and are therefore also rejected.

Claim Objections
Claims 3, 6, and 8 are objected to because of the following informalities:  change “the workflow-driven communication” to “the workflow-driven communications”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sievenpiper (US 2012/0016691 A1).

collecting information from one or more sub-systems regarding participants in the system (para. 26-29 of Sievenpiper; note the ability to supervise or track all of the resources 105 and patients 102 in the workflow);
receiving a communication initiated by one of the sub-systems (para. 26 & 27 of Sievenpiper; When it is determined that one or more resources 105 are needed, the agent 120 forwards patient data, which can include for example, a unique patient identifier obtained from the hospital admission system or health care protocol, for example, and an identification of the required resource(s) 105 to a scheduler engine 160); 
identifying an event within the received communication (para. 26 & 27 of Sievenpiper; For example, in a situation where the patient 102 requires an X-ray, the scheduler engine 160 can locate one or more diagnostic imaging devices ); 
initiating a workflow plan based on the identified event, wherein the workflow plan utilizes collected information to generate workflow-driven communications to one or more participants (para. 26-30 of Sievenpiper; note the scheduler engine 160 communicates with a resource allocation engine 162 to identify and locate the resource(s) 105 required and note the 
delivering the workflow-driven communications to the one or more participants (para. 34 & 39 of Sievenpiper; note receiving/communicating requests, contacting staff, and messaging a care provider). (B) Referring to claim 2, Sievenpiper discloses wherein collected information includes work schedules for the one or more participants (para. 27 of Sievenpiper). (C) Referring to claim 3, Sievenpiper discloses wherein initiating the workflow plan based on the identified event includes utilizing the collected work schedules to determine that each of the one or more participants should receive the workflow-driven communication (para. 26-30 of Sievenpiper). (D) Referring to claim 4, Sievenpiper discloses wherein collecting information from one or more sub-systems further includes collecting information regarding location of the one or more participants (para. 26 of Sievenpiper). (E) Referring to claim 5, Sievenpiper discloses wherein location of the one or more participants is based on global positioning system (GPS) data collected from a respective device associated with each of the one or more participants (para. 26 of Sievenpiper). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072.  The examiner can normally be reached on Monday - Friday 9:30 am-6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.